 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

FILED
IN THE UNITED STATES DISTRICT COURT _
FOR THE NORTHERN DISTRICT OF TEXAS £26 209
AMARILLO DIVISION
CLERK, U.S. DISTRICT COURRL
KAREN POOLE, § By DD :
§ opty
Plaintiff, §
§
Vv. § 2:19-CV-23-Z-BR
§
AXA EQUITABLE LIFE INSURANCE §
COMPANY, AXA EQUITABLE §
AGRIFINANCE, LLC, and BRAD §
COTTRELL, Individually, §
§
Defendants. §

ORDER

On September 4, 2019, the United States Magistrate Judge entered findings and
conclusions (ECF No. 32) on Defendant AXA Equitable Life Insurance Company and Defendant
AXA Equitable AgriFinance, LLC’s (collectively, the “Lender Defendants”) Motion to Dismiss
(ECF No. 7). The Magistrate Judge then entered supplemental findings and conclusions on
October 8, 2019 (ECF No. 40). The Magistrate Judge recommends that the Lender Defendants’
motion be DENIED without prejudice as moot. No objections to the supplemental findings,
conclusions, and recommendation have been filed.

After making an independent review of the pleadings, files, and records in this case, and
the October 8, 2019 supplemental findings, conclusions, and recommendation of the Magistrate
Judge, the Court concludes that the supplemental findings and conclusions are correct. It is
therefore ordered that the supplemental findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED, and the Lender Defendants’ Motion to Dismiss is DENIED

without prejudice as moot. The Court remands the September 4, 2019 findings, conclusions, and

recommendation (ECF No. 32) to the Magistrate Judge to be withdrawn by her.

 
SO ORDERED.

November Lb , 2019,

Md ienacxt--—~

M THEW J KACSMARYK
ITED WIKA DISTRICT JUDGE
